ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-226, concluding on the record certified to the Board pursuant to Rule 1:20 — 4(f) (default by respondent), that WILFRED LeBLANC, JR., of NORTH PLAINFIELD, who was admitted to the bar of this State in 1998, should be suspended from the practice of law for a period of three months for violating RPC 1.15(a) (negligent misappropriation of client funds), RPC 1.15(b) (failure to promptly deliver funds to a third party), RPC 1.3 (lack of diligence), and RPC 8.1(b) (failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that WILFRED LeBLANC, JR., is suspended from the practice of law for a period of three months, effective immediately; and it is further
ORDERED that respondent shall continue to comply with the conditions imposed by the Court in the Order filed November 2, 2006; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*479ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.